DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Claims 7-13 are withdrawn from consideration.
Claims 1-6 and 14-15 are currently examined on the merits below.
Response to Arguments
Applicant's amendments filed 08/09/2021 have been fully considered and entered, however, applicant’s arguments filed 08/09/2021 have been fully considered but they are not persuasive, furthermore, previously made 102 rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejection is now made in view of Fukuta with Haba.
Applicant argues that claim 2 as currently amended resolves the clarity issue previously raised under 112(b).
In reply, examiner asserts that claim 2 is still unclear, please see the new 112 rejection below. Also, claim 2 recites first setting and second setting which seemed to be dependent upon same condition and do not recite the first and second modes as seemed to be argued by the applicant.
Applicant further argues that Fukuta fails to disclose “receive data for cloning an application and associated with a preset private box number” as currently recited in claim 
In reply, examiner asserts that first of all there is no specific definition of an application that has been positively recited in the claims. Also, why the application which is utilized by image forming device (let’s say printer) cannot be related to printing data? What is the difference between copying data from the host to the MFP of Fukuta vs claimed cloning applications? Since essentially you want to copy data between the two devices and store into the desired private box number of the user. Fukuta teaches that a box function to be utilized by an application between the host computer and MFP which includes storing of the image data in the box storage areas and printing them. Therefore, Fukuta successfully teaches an application associated with the private box numbers as claimed, please see rejection(s) below for further details.
Applicant further argues that Fukuta fails to disclose receive data from an external image forming device that stores the application and data regarding private box number(s). Applicant’s argument is based on that Fukuta receives image data from host computer 105 which is not an image forming device.
In reply, examiner asserts that device 105 can be an image forming device since it’s a computer with display where images can be formed on the display of the device 105 as shown in fig. 4. Furthermore, it is very common in the art to have host computer be an MFP incorporating server and other printing peripherals. Thus, Fukuta teaches data is received from for example user A associated with external device 105 by the MFP 104 as shown which is related to storing data into private box of MFP, see detailed rejection(s) below.
Claim Interpretation
Previously made 112(f) interpretation made to the claim(s) have been withdrawn in view of amendments made by the applicant. 
Claim Rejections - 35 USC § 112
Previously made 112(b) interpretation made to the claims 2-3 have been withdrawn in view of amendments made by the applicant. However, claim 2 is still unclear, therefore new 112(b) rejection has been made below:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “wherein, in the first register mode, the processor selects between a first setting in which the private box number is registered only manually and a second setting in which the private box number is only registered manually if a private box having the same number as the private box number to be registered exists in the image forming device”. It is unclear to one with ordinary skill in the art as to what is the difference between the two options of registering the private box only manually and private box is only registered manually? As both seem to do the same thing and also it is unclear that on what basis it is determined that if private box is registered only manually 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta, US 2008/0127307 in view of Haba et al., US 2014/0078551.

Regarding claim 1, Fukuta discloses an image forming device (MFP 104, fig. 1) comprising: 
a processor (CPU 2001, fig. 5, paragraph 79) programmed to:
receive data (CPU 2001 with I/F 2100, paragraphs 79-82) for cloning an application (application for box function) and associated with a preset private box number (Box 1 – Box 3, fig. 7)  (paragraphs 53, 88-99, 129 note that MFP has plurality of private box area 503a-503d (Box 1 – Box 3) as shown in fig. 7 for storing user specific data which is duplicated and stored based on user’s instructions (i.e. user A) as received), the data being received from an external image forming device that stores the application in the preset private box number (data is received from for example user A with external device 105 (note that device 105 can be an image forming device since it’s a computer with display where images can be formed on the display of the device 105 as shown in fig. 4), the data is stored in user A’s storage in device 105 which is transmitted to be stored in the preset private box 1-3 of MFP 104, paragraphs 53, 95, 99, 129, 133); 
and (CPU 2001) select between first and second register modes (automatic vs. non-automatic setting (manual) as depicted in fig. 17, paragraphs 110-111, 156) when the application (application for box function) to be executed by using the received data is copied into the image forming device (paragraphs 86-89, 94-99, automatic security policy setting or non-automatic security policy setting can be applied to the data to be registered/stored in the registered box area, also see paragraphs 110-111, 156),
 the first register mode being a mode in which a box data is manually registered associated with the application in the image forming device (CPU 2001 enables a user to manually set a security policy for the document, for example, using the operation screen illustrated in FIG. 2. Namely, the operation screen of FIG. 2 is displayed on the operation unit 2012 and a user can set a security policy, paragraph 156), the second register mode being a mode in which the private box number is automatically registered associated with the application in the image forming device (selected/desired user box number is automatically registered as described in paragraphs 145-146, 150-154). 
number is manually registered in image forming device.
However, Haba teaches wherein a private box number is manually registered in image forming device (paragraph 135, if box ID (number) is manually registered by overwriting processing).
Fukuta and Haba are combinable because they both teach a MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 2, Fukuta further discloses wherein in the first register mode, the processor (CPU 2001) selects between a first setting (manual setting) in which the private box number is registered only manually and a second setting in which the private box number is only registered manually if a private box number security policy setting is not set to automatic in the image forming device (paragraphs 150-156, document data to be stored in box is registered as manually if automatic option is instructed or selected).
Fukuta fails to explicitly disclose wherein private box number is registered only manually and the private box number is only registered manually if a private box number having the same number as the private box number to be registered exists in the image forming device.
number is registered only manually and the private box number is only registered manually if a private box number having the same number as the private box number to be registered exists in the image forming device (paragraph 135, if box ID has already been imported into MFP or same ID already exists than box is manually registered by overwriting processing).
Fukuta and Haba are combinable because they both teach a MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 3, Combination of Fukuta with Haba further teaches wherein the second register mode includes a first setting (Fukuta: automatic mode, paragraphs 110-111) in which, if an existing private box associated with the private box number to be registered exists in the image forming device, the private box number to be registered is registered by overwriting the existing private box (Haba: paragraph 135, if box ID has already been imported into MFP or same ID already exists than overwriting processing is performed) and a second setting in which, if an existing private box associated with the private box number to be registered exists in the image forming device, the private box number to be registered is registered with an available box number different than the private box number to be registered and without overwriting the existing private box (Haba: paragraph 152, if same box ID already exists than new registration of the box ID is registered as available or “unassigned box ID” different than the private box number and without performing the overwriting processing of overwriting the existing private box as mentioned earlier in paragraph 135).
Fukuta and Haba are combinable because they both teach a MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 14, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Fukuta in paragraphs 164-165.
Regarding claim 15, claim 15 recites similar features, as claim 1, and therefore is rejected on the same rationale. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta, US 2008/0127307 in view of Ordinary Skill.
Regarding claim 4, Fukuta further discloses wherein the processor selects (Fukuta: CPU 2001) between the first register mode and the second register mode in accordance with security policy setting of the number of private box numbers registered in image forming device (Fukuta: box is automatically registered vs. its manually registered, paragraphs 150-157).
box numbers registered in external image forming device. 
Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to perform switching based on not just the number of boxes and its settings as registered in the MFP 104 of Fukuta but also based on number of boxes registered in the server from where MFP 104 obtains the data (for example, Ebitani, US 2007/0115495 teaches data stored in server is analyzed to determine mode of operation, paragraphs 59-60). Applicant has not disclosed that switching based on information stored in external apparatus such as server provides any superior advantage or is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Fukuta in view of well-known art because it provides the same benefits of achieving an effective and efficient box storage function in the MFP by performing automatic or manual processing based on certain settings.
Therefore, it would have been obvious to combine Fukuta with knowledge of one of ordinary skill in this art to modify Fukuta with well-known techniques to obtain the invention as specified in claim 4.
Regarding claim 5, claim 5 recites similar features, as claim 4, and therefore is rejected on the same rationale. 
Regarding claim 6, claim 6 recites similar features, as claim 4, and therefore is rejected on the same rationale. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebitani, US 2007/0115495 – teaches data stored in server is analyzed to determine mode of operation, paragraphs 59-60.
Tajima, US 2018/0011652 – teaches analysis existing box and its settings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672